         Case 1:20-cr-10218-DPW Document 23 Filed 02/12/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,                    )
                                             )
               v.                            )       Criminal No. 20-10218-DPW
                                             )
GENNARO ANGIULO,                             )
         Defendant.                          )

             UNITED STATES’ NOTICE TO THE COURT REGARDING
           MOTION FOR ORDER OF FORFEITURE (MONEY JUDGMENT)

       The United States of America, by its attorney, Andrew E. Lelling, United States Attorney

for the District of Massachusetts, respectfully provides this Notice to the Court Regarding the

Motion for Order of Forfeiture (Money Judgment) filed on February 11, 2021 (Doc. 21). On

November 2, 2020, the Defendant pleaded guilty pursuant to a written plea agreement and Rule

11(c)(1)(C). See Doc. Entry 9. The Court “reserve[d] on accepting the pleas until the time of

sentencing.” Id.

       Because the Court has not yet decided whether to accept the guilty plea, the government

respectfully requests the Court delay any entry of the requested Order of Forfeiture (Money

Judgment) unless and until the Court has accepted the guilty plea.

                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney,

                                             By:     /s/ David G. Lazarus
                                                     DAVID G. LAZARUS
                                                     Assistant United States Attorney
                                                     United States Attorney’s Office
                                                     1 Courthouse Way, Suite 9200
                                                     Boston, MA 02210
                                                     (617) 748-3100
Date: February 12, 2021                              David.Lazarus2@usdoj.gov
